Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11, and 13-21 are presented for examination.
Claims 19-21 are newly added.
Claim 12 is cancelled without prejudice.

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive because of the following reasons:
Applicant argues that Wang teaches an interface for maintaining alarms of the outsourced part.  The user can modify, delete, add, or search a configuration of the outsourced part through the interface.  In contrast, the claimed embodiments are directed to automated configuration deployment in a network operations systems of a communication network without any need for user requests for maintaining alarms of an outsourced part and without any user selection of how to modify configuration.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., automated configuration deployment in a network operations systems of a communication network without any need for user requests for maintaining alarms of an outsourced part and without any user selection of how to modify configuration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Wang fails to teach or suggest computer-implemented method for automated configuration deployment request, wherein the start deployment request comprises identification of a target item and a work definition.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case Wang does teach receiving a start deployment request, wherein the start deployment request as shown in abstract, claim 1, par. 0007-0008, 0019, 0027, 0046.
Applicant argues Wang fails to disclose or suggest deleting from the network operations systems any already existing configuration concerning the target item, and fetching new configuration for the target item.
In response to Applicant’s argument, the examiner submits that Wang does teach the feature of deleting from the network operations systems any already existing configuration concerning the target item as shown in par. 0014-0016, 0018-0019, 0032 (deleting operation).
 Applicant argues that Shakespeare fails to provide the features of claim 1 missing from Wang.  In particular, Shakespeare fails to disclose at least the feature computer-implemented method for automated configuration deployment in network operations systems comprising receiving a start deployment request, wherein the start deployment request comprises identification of a target item and a work definition.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case Wang does teach receiving a start deployment request, wherein the start deployment request as shown in abstract, claim 1, par. 0007-0008, 0019, 0027, 0046. Shakespeare teaches deployment request comprises identification of a target item and a work definition as shown in abstract, col. 6, line 41-63, col. 7, line 30-53, col. 8, line 54-col. 9, line 24.
Applicant argues that Wang, Shakespeare and Zhu are silent with respect to, a work definition that relates to a physical change in the communication network, nor for a case where the physical change in the communication network concerns deployment of a new base station, replacing hardware in an existing base station, or changing physical setup in an existing base station.  
In response to Applicant’s argument, the examiner submits that Applicant’s amendment necessitated the new ground of rejection for these feature as rejected below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 13-18 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Wang EP No. 2,445,140, in view of Shakespeare et al., (hereinafter Shakespeare) U.S. Patent No. 10,127,023. 

As to claim 1, Wang teaches the invention as claimed, including a computer implemented method for automated configuration deployment in network operations systems of a communication network (par. 0006-0007, 0018-0019), the method comprising:
receiving a start deployment request, wherein the start deployment request (abstract, claim 1, par. 0007-0008, 0019, 0027, 0046); 
starting a process corresponding to an alarm information and a notification message (par. 0026);
deleting from the network operations systems any already existing configuration concerning the target item (par. 0014-0016, 0018-0019, 0032 -deleting operation); 
fetching new configuration for the target item (par. 0032-0033, 0026, 0046 -inquiring operation, updating configuration information); and
deploying the new configuration in the network operations systems (abstract, par. 0004, 0017-0018, 0026, 0046 -adding configuration information of the outsourced part according to the message of notifying change of the configuration information). 
However, Wang does not explicitly teach a deployment request comprises identification of a target item and a work definition.  Shakespeare teaches a deployment request comprises identification of a target item and a work definition (abstract, col. 6, line 41-63, col. 7, line 30-53, col. 8, line 54-col. 9, line 24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention was made to combine the teaching of Wang and Shakespeare in order to provide an efficient system for automatic synthesis of native mobile applications based on an application object model.

As to claim 3, Wang teaches the invention as claimed, including the method of claim 1, further comprising providing through the user interface information about parameter values comprised in the deployed configuration (0037-0043). 

As to claim 4, Wang teaches the invention as claimed, including the method of any preceding claim, further comprising deactivating the target item prior to deleting any already existing configuration (par. 0014-0016, 0018-0019, 0032). 

As to claim 5, Wang teaches the invention as claimed, including the method of claim 4, further comprising reporting completed deactivation through a user interface (par. 0014-0016, 0018-0019, 0032). 

As to claim 6, Wang teaches the invention as claimed, including the method of any preceding claim, further comprising updating the new configuration prior to the deployment (abstract, par. 0004, 0017-0018, 0026, 0046). 

As to claim 7, Wang teaches the invention as claimed, including the method of any one of claims 1, further comprising receiving an initialization request prior to receiving the start deployment request, wherein the initialization request comprises identification of the target item; and updating new configuration associated with the target item in response to said initialization request (abstract, claim 1, par. 0004, 0007-0008, 0017-0019, 0026, 0046). 

As to claim 8, Wang teaches the invention as claimed, including the method of any one of claims 1, further comprising automatically generating the new configuration prior to the deployment (par. 0026, 0046). 

As to claim 9, Wang teaches the invention as claimed, including the method of any preceding claim, further comprising automatically validating the new configuration against design rules (par. 0032, 0046). 

As to claim 10, Wang teaches the invention as claimed, including the method of any preceding claim, further comprising validating the new configuration against design rules prior to the deployment (par. 0026, 0032, 0046). 

Claims 11, 13-18 have similar limitations as claims 1-10; therefore, they are rejected under the same rationale.

Claim 2 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Wang EP No. 2,445,140, in view of Shakespeare et al., (hereinafter Shakespeare) U.S. Pub. No. 10,127,023, further in view of Zhu et al., (hereinafter Zhu) U.S. Pub. No. 2012/0066347.

As to claim 2, Wang-Shakespeare teaches the invention as claimed, including the method of claim 1; however, Wans-Shakespeare does not explicitly teach reporting completed deployment through a user interface.   Zhu teaches reporting completed deployment through a user interface (par. 0055-0056).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention was made to combine the teaching of Wans-Shakespeare and Zhu to provide an efficient system for facilitating remote downloading.

Claims 19-21 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Wang EP No. 2,445,140, in view of Shakespeare et al., (hereinafter Shakespeare) U.S. Pub. No. 10,127,023, further in view of Yamazaki U.S. Pub. No. 2016/0048436.

As to claim 19, Wang-Shakespeare teaches the invention as claimed in claim 1.  However, Wang-Shakespeare does not explicitly teach wherein the work definition defines a physical change in the communication network.  Yamazaki teaches wherein the work definition defines a physical change in the communication network (abstract, par. 0060-0061, 0159-0161, 0173-0174, 0186).  It would have been obvious to one of ordinary skill in the art before the current claimed invention was made to combine the teaching of Wang-Shakespeare and Yamazaki to provide an efficient system for providing a capability of flexibly modifying the configuration of physical machines and virtual machines (Yamazaki, par. 0011).

As to claim 20, 21, Wang-Shakespeare does not explicitly teach wherein the physical change comprises one or more of: deployment of a new base state, replacing hardware in an existing base station, and changing physical setup in an existing base station.  Yamazaki teaches wherein the physical change comprises one or more of: deployment of a new base state, replacing hardware in an existing base station, and changing physical setup in an existing base station (par. 0060-0061, 0159-0161, 0173-0174, 0186, 0209-0218).  It would have been obvious to one of ordinary skill in the art before the current claimed invention was made to combine the teaching of Wang-Shakespeare and Yamazaki to provide an efficient system for providing a capability of flexibly modifying the configuration of physical machines and virtual machines (Yamazaki, par. 0011).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444